DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1 – 8 in the reply filed on 11/16/2022 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Analysis
3.	Summary of Claim 1:
A polymer film for a display, which comprises a polymer resin selected from the group consisting of a polyamide-based resin and a polyimide-based resin, and which has an MOR0/9 of the following Equation A of 2% or less: 


    PNG
    media_image1.png
    41
    436
    media_image1.png
    Greyscale


in Equation A, MOO refers to the initial modulus, and MO9 refers to the modulus measured after elongation and shrinkage are repeated 9 times wherein each elongation is 2%.

 
Claim Rejections - 35 USC § 102/103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jeong et al. (US PG Pub 2011/0245455 A1).
Regarding claims 1-8, Jeong et al. teach polyimide films for display [0002], wherein in a preferred embodiment, the diamine 2,2’-bis(trifluoromethyl)-4,4’-diaminobiphenyl is placed into a reactor and dissolved with the solvent DMAc and then mixed with 6FDA, wherein the solution of the polyamic acid was obtained. The solution of the polyamic acid was stirred and cast into a film (Example 1). Thus Jeong et al. disclose the same polyamide-imide polymer film as disclosed in the instant specification and the film of Jeong et al. is formed in the same way as disclosed in the instant specification (pp. 22-25). Regarding claim 7, Jeong et al. teach the polyimide film has a degree of yellowness not more than 3.5 there by reading on the claimed range of 3 or less and further teach transmittance not less than 85% [0089-0090] thereby reading on the claimed range of 80% or more.
	Regarding claim 1, Jeong et al. are silent regarding the MOR0/9 of the Equation A. 
Regarding claims 2-8, Jeong et al. are further silent regarding the dMO0/9 of Equation B, the standard deviation in modulus, the initial modulus, the modulus, the IRS of Equation C, the MPA of Equation D, the haze value, the S1 of Equation (1), the S2 of Equation (2), and the S3 of Equation (3). 
The instant specification states that the mechanical properties are functions of the film composition comprising an amide based repeat unit, the additives, residual solvent and the preparation process (p. 12). Jeong et al. teach the same film comprising the same amide base unit, the same solvent, additives and preparation process as set forth in the rejection above. Therefore, the mechanical properties of dMO0/9 of Equation B, the standard deviation in modulus, the initial modulus, the modulus, the IRS of Equation C, the MPA of Equation D, the haze value, the S1 of Equation (1), the S2 of Equation (2), and the S3 of Equation (3) will be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (US PG Pub 2012/0296050 A1).
Regarding claims 1-6 and 8, Cho et al. teach poly(amide-imide) block copolymers for use in films [0005], wherein in a preferred embodiment, 2,2’-bis(trifluoromethyl)-benzidine (“TFDB”) is added to N,N-dimethyl acetamide (DMAC) [0228] and then the 2,2-bis(3,4-dicarboxyphenyl)hexafluroropropane dianhydride (DFDA) is mixed with the TFDB and the DMAC [023]. The polyimide is then prepared into a film [0239]. Thus, Cho et al. disclose the same polyamide-imide polymer film as disclosed in the instant specification and the film of Cho et al. is formed in the same way as disclosed in the instant specification (pp. 22-25). 
Regarding claim 1, Cho et al. are silent regarding the MOR0/9 of the Equation A. 
Regarding claims 2-6 and 8, Cho et al. are further silent regarding the dMO0/9 of Equation B, the standard deviation in modulus, the initial modulus, the modulus, the IRS of Equation C, the MPA of Equation D, the S1 of Equation (1), the S2 of Equation (2), and the S3 of Equation (3). 
The instant specification states that the mechanical properties are functions of the film composition comprising an amide based repeat unit, the additives, residual solvent and the preparation process (p. 12). Cho et al. teach the same film comprising the same amide base unit, the same solvent, additives and preparation process as set forth in the rejection above. Therefore, the mechanical properties of dMO0/9 of Equation B, the standard deviation in modulus, the initial modulus, the modulus, the IRS of Equation C, the MPA of Equation D, the S1 of Equation (1), the S2 of Equation (2), and the S3 of Equation (3) will be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 7, Cho et al. teach the polyimide film has a haze value of less than 1% (Table 4) thereby reading on the claimed range of 1% or less, a transmittance of about 80% or higher thereby reading on the claimed range of 80% or more and a yellow index of around 2% thereby reading on the claimed range of 3 or less.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763